Exhibit 10.20.4
SECOND AMENDMENT TO
TITLE II OF THE
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
OF CONOCOPHILLIPS
     Effective December 19, 2008, ConocoPhillips Company (the “Company”) amended
and restated the Key Employee Deferred Compensation Plan (“KEDCP”) for the
benefit of certain employees of the Company and its affiliates. Furthermore,
effective October 6, 2010, the Company adopted the First Amendment to Title II
of KEDCP.
     The Company desires to amend the KEDCP by the revisions set forth below,
effective at the times set forth below:

  1.   Effective January 1, 2008, Section 2(a) is amended to read as follows:

    “Incentive Compensation Plan. Each year after 2008, at such times as the
Plan Administrator may determine, Employees who are expected to be eligible to
receive an Award for the immediately following calendar year under an Incentive
Compensation Plan will be notified and given the opportunity to make an
election, using the Election Form or in such other manner prescribed by the Plan
Administrator, to defer all or part of such Award; provided, however, that in
the case of an Award under an Incentive Compensation Plan determined by the Plan
Administrator to be “performance-based compensation” under Code section 409A,
the Plan Administrator may delay the notification and opportunity to make an
election until no later than June 30 of the year for which the Award is to be
made.”

  2.   Effective January 1, 2008, Section 3(a) is amended to read as follows:

    “Incentive Compensation Plan. If a Potential Participant elects to defer
under this Plan all or any part of the Award to which a notice received under
Section 2(a) pertains, the Potential Participant must make such election, using
the Election Form or in such other manner prescribed by the Plan Administrator,
which must be received on or before December 31 of the year in which said
Section 2(a) notice was received (or at such earlier time as may be prescribed
by the Plan Administrator). The Potential Participant’s election shall become
irrevocable on December 31 of the year in which said Section 2(a) notice was
received (except in the case of an election for an Award under an Incentive
Compensation Plan determined by the Plan Administrator to be “performance-based
compensation” under Code section 409A, the election shall become irrevocable on
June 30 of the year for which the Award is to be made), subject to the
provisions Section 5(d). If an election is not properly made and timely
received, the Potential Participant will be deemed to have elected to receive
and not to defer any such Incentive Compensation Plan Award.”

  3.   Effective January 1, 2005, Section 15 is amended by adding at the end
thereof the following paragraph (d):

 



--------------------------------------------------------------------------------



 



Exhibit 10.20.4

  “(d)    For purposes of this Plan, electronic communications and signatures
shall be considered to be in writing if made in conformity with procedures which
the Plan Administrator may adopt from time to time.”

Executed December 1, 2010
For ConocoPhillips Company
/s/ Carin S. Knickel
 
Carin S. Knickel
Vice President, Human Resources

 